Citation Nr: 0517034	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  96-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Detroit, 
Michigan Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
a right knee disability.  Jurisdiction of the appeal was 
subsequently transferred to the Pittsburgh, Pennsylvania 
Regional Office (RO).

The veteran testified before a hearing officer at the RO in 
May 1996.  A transcript of the hearing is of record.  In 
February 1999, September 2000, and September 2001, the Board 
remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in May 2005.


FINDING OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran currently has no chronic disability of the 
right knee.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The veteran's claim was received and initially adjudicated 
years prior to the enactment of the VCAA.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The Board notes that letters dated in March 1995, November 
2000, and November 2001 provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 1995 letter, VA notified the veteran that she would 
receive a VA examination for her claimed disabilities.  The 
November 2000 and November 2001 letters requested the veteran 
to furnish the names and addresses of all available medical 
care providers that treated her for her right knee 
disability. 

Additionally, the November 1995 statement of the case 
informed the veteran of the requirements necessary to 
substantiate a claim of service connection.  The January 
1997, May 2000, April 2001, and October 2004 supplemental 
statements of the case also provided guidance regarding the 
evidence necessary to substantiate the veteran's claim.  The 
February 1999, September 2000, and September 2001 Board 
remands also provided such guidance.  

In addition, the record reflects that the RO readjudicated 
the veteran's claim following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication in the record or reason to believe 
that its ultimate decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.  In sum, the Board is satisfied that the RO 
has properly processed the appeal following the issuance of 
the required notice and that any procedural errors on the 
RO's part were insignificant and non-prejudicial to the 
veteran.  

Moreover, all pertinent, available evidence has been obtained 
in this case, and the veteran has been afforded a number of 
VA examinations.  Neither the veteran nor her representative 
has identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of this claim.

Factual Background

The veteran had active military service from August 1989 to 
November 1994.

A medical record dated in March 1988 shows that the veteran 
was seven weeks status post arthroscopic surgery of the right 
knee, which was performed on February 9, 1988.  The veteran 
currently had no evidence of pain or swelling and she had 
full flexion of the knee.

The veteran's service medical records are of record.  In June 
1989, the veteran reported having swollen joints and noted 
that she had right knee surgery at age 16.  The report of a 
June 1989 entrance examination notes that the veteran had had 
right knee surgery in February 1988, prior to service, where 
part of the medial meniscus was removed.  The veteran 
received an orthopedic consultation and the impression was a 
normal knee upon examination.  The veteran was deemed fit for 
active duty.  

An October 1989 record shows the veteran complaining of acute 
right knee pain.  She had full range of motion of the knee 
with no swelling or effusion.  Her ligaments were stable and 
nontender.  The diagnosis was a knee strain.  In November 
1989, the veteran complained of knee pain.  She stated that 
after running, she had pain in her knee.  She had a full 
range of motion without edema or effusion and no instability.  
The diagnosis was a knee strain.  

A February 1990 medical record shows the veteran reporting 
having knee surgery two years prior.  In a May 1990 report of 
medical history, the veteran reported having had right knee 
surgery at age 16.  A January 1990 medical record shows the 
veteran complained of a swollen right knee for the past two 
days.  She reported that she fell on her knee while running.  
There was no edema, effusion or instability.  

In October 1991, the veteran sought treatment for right knee 
pain.  She felt a popping noise while running and noted 
swelling later that night.  Examination revealed a full range 
of motion of the knee, and no heat, discoloration or 
effusion.  The diagnosis was to rule out meniscal injury 
versus a medial collateral ligament (MCL) strain of the right 
knee.  A November 1991 medical record shows the veteran 
reporting no change in her right knee.  The diagnosis was to 
rule out a medial meniscal tear.  

An X-ray of the right knee taken December 5, 1991, was 
normal.  On December 6, 1991, the veteran complained of pain 
in the right medial patellar area.  Examination revealed 
tenderness at the patella of the right knee.  On December 7, 
1992, the veteran sought treatment for her right knee stating 
that she had an injury on December 5, 1992, with continued 
swelling of the medial side.  Examination revealed effusion, 
tenderness and limitation of range of motion of the right 
knee.  The X-ray was negative.  The impression was an MCL 
injury.  

On December 17, 1992, a medical record shows that the veteran 
reported her right knee was better.  On December 18, 1992, 
the veteran received follow-up treatment for her right knee.  
She reported improvement with her right knee pain and had 
been wearing a right knee brace.  Examination revealed no 
limp and slight effusion of the right knee.  There was 
discomfort on flexion.  The diagnosis was an MCL sprain.  On 
December 22, 1992, a record notes that the veteran had slight 
laxity, without tenderness or effusion of the right knee.  
The diagnosis was an MCL strain or meniscus.  On December 30, 
1992, the veteran stated that her knee was better and she had 
no pain.  The diagnosis was a right MCL sprain.  

On January 5, 1993, the veteran reported that her right knee 
was sore early in the morning.  On January 6, 1993, she 
reported that her right knee was improving.  On January 11, 
1993, the veteran returned for follow-up treatment of her 
right knee.  She was noted to be doing well.  The veteran's 
report of medical history for her separation examination 
shows that she reported having swollen or painful joints and 
bone, joint or other deformity.  Her separation report of 
medical examination reveals that her lower extremities were 
found to be normal.

In December 1994, the veteran submitted a claim, in pertinent 
part, for service connection for a right knee condition.

In April 1995, the veteran underwent a VA examination.  She 
reported injuring her right knee in gym class in 1987.  
Following this injury, arthroscopic surgery was performed on 
the knee, which gave her essentially complete relief.  While 
in service, she reinjured her knee on many occasions.  She 
stated that her knee currently became stiff at times and she 
occasionally had swelling.  VA X-rays of the knee were 
conducted and showed that the right knee was normal.  The 
diagnosis was pain in the right knee with no cause found.

In June 1995, the RO denied the veteran's claim for service 
connection for a right knee disability because the veteran 
had no chronic disability.

In the veteran's June 1995 notice of disagreement, she argued 
that the April 1995 VA examination was inadequate and that 
she had knee pain on occasion.

In May 1996, the veteran testified at an RO hearing.  She 
stated that while in basic training in the service, a group 
of people fell on her back and she caught the bottom part of 
her leg.  As she fell forward, her leg twisted and she 
injured her knee.  She stated that she had an operation on 
her right knee prior to service, but before the accident in 
basic training, she had not had any problems with her knee 
since the surgery.  She testified that she currently has 
popping, stiffness in the joint, pain from standing or 
running for long periods of time and mild discomfort.  She 
also has swelling in her knee at times.  She was not seeing a 
doctor for her knee pain.

In February 1999, the veteran's appeal was remanded to the RO 
for a VA examination with review of the claims file by the 
examiner and a determination of the etiology of her right 
knee pain.

In May 1999, the veteran underwent a VA examination, wherein 
it was noted that the examiner reviewed the pertinent 
sections of the claims folder.  The veteran stated that she 
had injured her right knee in 1987, two years prior to 
service, by twisting her knee when playing badminton.  She 
suffered swelling, stiffness and decreased mobility.  She 
subsequently underwent arthroscopic surgery for cartilage 
tear.  Her symptoms eventually resolved.  She did not have 
any symptoms until service when she injured her knee during 
basic training.  She was told to ice the knee and her 
symptoms eventually got better.  After this, she had an achy 
feeling in the front of her knee about once or twice a month.  
In 1992, she reinjured her knee again.  She developed minor 
swelling and pain in the front of her knee.  Since then she 
would get right knee stiffness and tightness around the 
medial and lateral parapatellar regions.  There was no pain.  
There had been no swelling, no loss of range of motion, no 
locking, no feeling of giving away and no fatigability.  She 
did not find that her right knee interfered with her daily 
activities and her work.  The diagnosis was intermittent 
right parapatellar stiffness, without pain, possible syndrome 
of patellar subluxation.  The examiner stated that she had no 
positive physical exam findings, but that was not necessary 
to establish this diagnosis.  The examiner opined that the 
anterior knee condition was independent of the cartilage 
injury prior to service.  He also found that there was no 
residual disability from the cartilage injury prior to 
service.

In September 2000, the Board remanded the veteran's case for 
a VA examination with a finding of whether the veteran did 
suffer from a current right knee disability and if so, 
whether it was related to service.  In addition, the case was 
remanded to obtain an X-ray of the right knee.

In March 2001, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's case file.  The veteran 
denied any pain in her right knee since 1995.  She denied any 
current pain, weakness, stiffness, swelling, heat, redness, 
instability or giving way.  She also denied any locking, 
fatigability, or lack of endurance of the right knee for the 
past five years.  The physical examination of the right knee 
was negative.  The diagnosis was status post sprain of the 
right knee, currently resolved.

In September 2001, the Board remanded the veteran's case to 
obtain a VA examination that included X-ray studies of the 
right knee and to determine the nature and etiology of any 
right knee disability.

In March 2002, the RO received the report of VA X-rays of the 
right knee in April 1999 indicating that her knee was normal.

In April 2002, the veteran underwent a VA examination by a 
physician's assistant.  The veteran reported that currently 
she had no complaints with her knee.  Examination of the knee 
revealed crepitation and otherwise normal findings.  The VA 
examiner opined that with the veteran's pre-service injury 
and her injuries in service, it was at least as likely as not 
that the minimal findings on physical examination could be a 
result of reinjury while on active duty and that currently 
the knee caused no problems for the veteran, but could in the 
future.

In May 2003, the veteran underwent a VA examination, where 
the veteran reported having current pain about two times a 
week that was mainly achy in nature.  It ranged from 0-6/10 
but was mainly 0/10 in severity.  It was increased or 
exacerbated by kneeling, running, and cycling, but there was 
no change with the weather.  After review of the veteran's 
case file and upon examination, the examiner found that there 
was some mild crepitus present in the knee suggesting some 
osteoarthritis was present.  In addition, there was palpable 
plica in the anterior medial joint line of the right knee and 
this was minimally tender.  The diagnosis was traumatic 
arthropathy of the right knee with postoperative plica 
formation and mild degenerative joint disease of the right 
knee.  The examiner opined that the veteran's right knee 
disability was aggravated by the injuries in service.  In 
addition, the postservice pathology was related to the 
initiation event prior to service and then the exacerbation 
during service and had progressed since the veteran left 
service.

In August 2004, the veteran underwent a VA examination.  The 
examiner noted that he reviewed the veteran's case file.  The 
veteran reported that she had no problems with her right 
knee.  She stated that she had popping in her knee but she 
had the same popping in her left knee and it was not painful 
in the right or left knee.  She considered the popping to be 
normal.  She stated that at the time of her discharge from 
service, she had no persistent right knee problem and she had 
not had any significant right knee complaints since her 
discharge.  In addition, she had never missed any work 
because of her right knee problem nor had she sought any 
medical attention.  The veteran had a full range of motion of 
the right knee and no instability.  An X-ray of the right 
knee was conducted which revealed no significant bony 
abnormality.  There was maintenance of normal articular 
cartilage and she had no radiographic evidence of early 
degenerative arthritis.  The diagnosis was complete recovery 
from several right knee injuries.  The examiner opined that 
it was more likely than not that in-service pathology of the 
veteran's right knee existed at least temporarily while 
presently no pathology could be detected.  The examiner 
stated that he could not determine the nature of the 1989 
injury while the veteran was in basic training.  Repeated 
visits in 1991 with stress sensitivity of the right knee were 
very likely correctly interpreted as being related to the 
veteran's previous knee surgery.  The examiner stated that 
more likely than not, the residual stress sensitivity of the 
right knee, although evident during service, was not 
aggravated by service.  In addition, there was only one other 
injury in service in 1992, which was diagnosed as a medial 
collateral ligament injury, an impairment that has a very 
good chance to recover to a normal state without residual 
pathology.


Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a) .  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Analysis

Service medical records show that the veteran experienced 
right knee symptoms but was found to have a normal right knee 
on the examination for discharge.  All of the post-service X-
ray studies of the veteran's right knee have been negative.  
In addition, the post-service physical examinations of the 
veteran's right knee have been negative except for the 
presence of painless crepitus noted on the March 2002 and May 
2003 VA examinations and the palpable plica with tenderness 
noted on the May 2003 VA examination.  

Although the May 1999 VA examiner diagnosed intermittent 
right parapatellar stiffness, without pain, with possible 
syndrome of patellar subluxation, the examiner also noted 
that the veteran had no positive physical exam findings.  
Further, although the May 2003 VA examiner diagnosed 
traumatic arthropathy and mild degenerative joint disease of 
the right knee, he did so based on the finding of crepitus 
and without the benefit of X-ray evidence.  

In fact, the post-service medical evidence documents few 
right knee complaints.  At the most recent VA examination in 
August 2004, the veteran indicated that she had no right knee 
problem and was surprised that her knee was even being 
examined.  The August 2004 examination, which included an X-
ray study, revealed entirely normal findings and the examiner 
concluded that the veteran had completely recovered from her 
right knee injuries.  In the Board's opinion, the report of 
this examination is the most probative evidence of whether 
the veteran currently has a right knee disability because it 
is the most recent medical evidence pertaining to her right 
knee, the examination was performed by a physician, the 
conclusions reached by the examiner were based upon a review 
of the pertinent medical records and the physical and X-ray 
examination of the veteran's right knee, and the conclusions 
are consistent with the history reported by the veteran at 
the August 2004 examination. 

In sum, a clear preponderance of the evidence establishes 
that the veteran currently has no chronic right knee 
disorder.  Accordingly, service connection will be denied for 
this claimed disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



	                        
____________________________________________
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


